                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JACKSONVILLE NORTH PULASKI
SCHOOL DISTRICT                                                        PLAINTIFF

VS.                                4:20-CV-00256-BRW

D.M. and K.M. Grandparents of A.B.                                     DEFENDANTS

                                       JUDGMENT

      Consistent with the order entered today, this case is DISMISSED with prejudice.

      IT IS SO ORDERED this 21st day of May, 2021.



                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE




                                             1
